                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


HASSAN ADNAN ASSI,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-0517

WESTERN REGIONAL JAIL;
SGT. DIAMOND;
SGT. FERGUSON;
CPL. NEAL;
CPL. DAVIS;
LT. HILL;
CPL.ERWIN;
SGT. FLEMING; and
LT. MORRISON,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendants’ Motion for Dismissal (ECF No. 34); dismiss the

complaint, with prejudice (ECF No. 2); and remove this matter from the docket of the Court.

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendants’ Motion for Dismissal (ECF No. 34);
DISMISSES the complaint, with prejudice (ECF No. 2); and REMOVES this matter from the

docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:       December 11, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                               -2-
